Citation Nr: 0705377	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-41 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
$16,041 in VA pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from January 1945 to August 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 decision by the Committee on 
Waivers and Compromises (Committee) that denied the veteran's 
claim for waiver of recovery of an overpayment of VA pension 
benefits in the amount of $16,041, on the basis that the 
request for the waiver had not been timely filed.  In August 
2005, the veteran testified before the Board.  That same 
month, the Board granted a motion to advance the case on the 
docket due to the veteran's age.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).  Later in August 
2005, the Board issued a decision determining that the 
veteran's claim for waiver of recovery of an overpayment in 
the amount of $16,041, was timely filed; the Board remanded 
the case for an adjudication of the veteran's request for a 
waiver on the merits.  

However, additional evidentiary development is required in 
order to obtain a complete record for adjudication purposes.  
Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action is required.


REMAND

As it has been determined that the veteran filed a timely 
request for waiver of recovery of an overpayment of pension 
benefits in the amount of $16,041, additional development is 
warranted with respect to the merits of the waiver of 
overpayment claim prior to readjudication

Initially, the Board observes that the most recent 
Supplemental Statement of the Case (SSOC) issued in November 
2006 stated that the veteran demonstrated bad faith by virtue 
of concealing information about his wife's receipt of Social 
Security benefits.  In the SSOC, it was reported that the 
initial date of her Social Security entitlement was April 
1989 and that this was not reported on the veteran's May 1995 
VA Form 21-526, Veteran's Application for Compensation and 
Pension, (which ultimately resulted in the grant of non-
service connected pension benefits, effective from June 1, 
1995), demonstrating bad faith.  The law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: 1) fraud; 2) misrepresentation; or 3) bad faith.  
38 U.S.C.A. § 5302.  It should be emphasized that only one of 
the three elements (fraud, misrepresentation, or bad faith) 
need be shown to preclude consideration of waiver of recovery 
of overpayment under 38 U.S.C.A. § 5302(c).

However, upon the Board's review of the evidence of record, 
it appears that in fact the veteran's initial date of Social 
Security entitlement was in April 1989, as was reported on 
the 1995 application for pension, and his wife's was in June 
2000.  Accordingly, the Board believes that further review of 
the basis for the finding of bad faith is warranted, as that 
determination appears to have been made based upon an 
incorrect factual premise, at least as pertains to the 
initial date of the receipt of Social Security benefits to 
the veteran's spouse.    

The Board notes that an August 2003 RO letter advised the 
veteran that the Social Security Administration had notified 
VA that the veteran's spouse was in receipt of Social 
Security benefits effective from August 1, 2000.  Therefore, 
VA proposed to terminate the veteran's VA pension effective 
from August 1, 2000.  Although it appears that the veteran's 
spouse was actually entitled to Social Security benefits from 
June 2000, this fact is not prejudicial to the veteran 
inasmuch as the total amount of indebtedness is not adversely 
impacted by the apparent difference in dates.  However, on 
remand, there should be a VA accounting of the entire amount 
of the overpayment.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Finally, the record contains no financial status reports or 
Improved Pension Eligibility Verification Report (EVR) of 
record from the veteran from 1996 to the present time.  The 
Board believes that a search for any such evidence should be 
made and that both forms should be issued to the veteran for 
completion, so that current reports can at least be of 
record.  

As was pointed out in the previous Board decision and remand 
of August 2005, in an October 2004 statement, the veteran 
referred to a letter he had sent to the Debt Management 
Center (DMC) two months earlier as well as another letter 
sent to such organization.  Such letters are still apparently 
not of record although a search for them was requested in 
that remand.  As it is not clear that a search for that 
evidence was ever undertaken, that action is requested again 
herein.  

Under the circumstances, it is the judgment of the Board that 
the duty to assist the veteran with his claim includes 
reviewing the merits of his claim for waiver of recovery of 
an overpayment of pension benefits and obtaining all 
pertinent correspondence and financial documents from the 
Committee and DMC regarding this issue.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:

1.  Obtain all pertinent documents, 
including correspondence from November 
2003 to the present, and any financial 
records from the Committee and DMC 
regarding the veteran's request for a 
waiver of recovery of an overpayment of 
$16, 041 in VA pension benefits.

2.  Provide an accounting of the 
overpayment of VA pension benefits, 
including the pertinent dates and factors 
used in that calculation.  

3.  Specifically search for any and all 
EVR and Financial Status Reports (FSR) 
from 1996 to the present.  If no such 
reports of either kind were ever 
received, this fact should be annotated 
for the record.  In addition, issue the 
veteran both EVR and FSR report forms and 
request that he complete and return these 
forms.  

4.  After all pertinent evidence has been 
pertained pursuant to the aforementioned 
actions, readjudicate the veteran's 
request for a waiver of recovery of an 
overpayment of $16,041 in VA pension 
benefits.  Should it be determined that 
neither fraud, misrepresentation, nor bad 
faith were demonstrated in this case, 
adjudicate whether recovery of the 
overpayment should be waived under the 
standard of equity and good conscience.  
If the claim is denied, provide the 
veteran and his representative a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



